Order entered June 4, 2014




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                  No. 05-12-01385-CV

                         ANTHONY LEEARTIS HALL, Appellant

                                           V.

                       OBINNA CHINEMEREM NJOKU, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-09-02988-B

                                        ORDER
       We GRANT appellee’s June 2, 2014 motion for extension of time to file brief and

ORDER the brief be filed no later than July 7, 2014. No further extensions will be granted

absent exigent circumstances.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE